 CENTRAL TRANSPORT5Central Transport, Inc. and CC South as Joint Em-ployers and Teamsters Local 41, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,AFL-CIO. Case 17-CA-14503July 13, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn January 31, 1990, Administrative Law JudgeMarvin Roth issued the attached decision , TheGeneral Counsel and the Union filed exceptionsand briefs, and the Respondents filed a brief in re-sponseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs, and hasdecided to affirm the judge's rulings, findings,' andconclusions,2 and to adopt the recommendedOrderThe General Counsel and the Union have excepted to some of theJudge's credibility findings The Board's established policy is not to over-rule an administrative law Judge's credibility resolutions unless the clearpreponderance of all the relevant evidence convinces us that they are in-correct Standard Dry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d362 (3d Car 1951) We have carefully examined the record and find nobasis for reversing the findings2 In his decision, the Judge states that "the Board has no special exper-tise" in determining whether an independent contractor relationshipexists, and charges the Board with "shifting and sometimes inconsistentor irreconcilable results" in decisions in this area Contrary to the Judge'sstatement, although the Board applies the same common law standardsthat a court would apply in determining whether individuals are employ-ees or independent contractors and, to that extent, lacks a special claim toexpertise (see NLRB v United Insurance Ca, 390 U S 254, 256, 260(1968)), each case Involves a fact-Intensive inquiry of a kind that theBoard has been continually engaged in for more than 55 years Sincethere is no accepted bright-line test in this area, it is not surprising thatdifferences of opinion may arise on close cases and that courts may some-times disagree with the Board We do not believe such differences fairlyindicate any fundamental inconsistencies in the Board's approach or de-tract from its experience-based expertise as a factfinder in this areaWe also disagree with the Judge's suggestion that Ida Cal Freight Lines,289 NLRB 924 (1988), on which he partly relied in finding independentcontractor status in the instant case, is incompatible with Roadway Pack-age System, 288 NLRB 196 (1988), enfd on other grounds, 902 F 2d 34(6th Or 1990) Nor do we regard the holding that the drivers in Road-way Package were employees as inconsistent with our finding that thedrivers here are Independent contractors We note that unlike the driversin Roadway, drivers in the Instant case purchase or lease their tractorsthrough sources other than the Respondent, and there is no evidence thatthe drivers are released from financial obligations for their tractors whentheir relationship with the Respondent ends, as happened in two instancesin Roadway Further, in Roadway, the employer provided drivers withnames of replacement drivers to cover for them in their absence, requireddrivers to wear uniforms they had to purchase, terminated drivers forlateness and failure to report for work, and had in place a grievance-typeprocedure for drivers In contrast, the drivers in the instant case mustfind their own replacements, do not wear uniforms, have not been disci-plined even Informally, and have no grievance or complaint procedureORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missedDavid A Nixon, Esq , for the General CounselTimothy K Carroll, Esq , of Detroit, Michigan, for theRespondentsJohn P Hurley, Esg , of Kansas City, Missouri, for theCharging PartyDECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge This casewas heard at Mission, Kansas, on October 30 and 31 andNovember 1, 1989 The charge was filed on June 15 byTeamsters Local 41, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO (the Union) The com-plaint, which issued on July 28 and was amended at thehearing, alleges that Central Transport, Inc and CCSouth as joint employers (respectively Transport andSouth and collectively the Company or Respondents)violated Section 8(a)(1) and (3) of the National LaborRelations Act The gravamen of the complaint is that theCompany allegedly engaged in unlawful interrogationand threats of reprisal, and terminated its employeesEveret Bryant, Bradley Smallwood, ChristopherMcGuire, and Gregory Callahan because of their unionand concerted activities The Company's answer deniesthe commission of the alleged unfair labor practices Theprincipal issues are whether the alleged discrimmateeswere independent contractors or employees of independ-ent contractors and, if not, whether they or any of themwere company supervisors All parties were afforded fullopportunity to participate, to present relevant evidence,to argue orally, and to file briefs General Counsel, theUnion, and the Company each filed a briefOn the entire record in this case2. and from my obser-vation of the demeanor of the witnesses, and having con-sidered the briefs and arguments of the parties, I makethe followingFINDINGS OF FACTI THE BUSINESS OF THE COMPANYTransport, a Michigan corporation wholly owned byCentra, Inc, a Michigan corporation, is engaged in theover-the-road delivery of freight In the operation of itsbusiness Transport annually performs services valued inexcess of $50,000 in the delivery of freight directlyacross state lines South, a Michigan corporation whollyowned by Centra, Inc, is engaged in the local pickupand delivery of freight, with an office and place of busi-ness in Kansas City, Missouri In the operation of itsbusiness, South annually performs services valued inAll dates are for 1989 unless otherwise indicated2 Errors in the transcript have been noted and corrected299 NLRB No 4 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDexcess of $50,000 for customers located outside of Mis-souri It is undisputed, and I so find, that Transport andSouth are each employers engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act The par-ties have stipulated, for the purpose of this proceedingonly, that in the event that the alleged discrimmatees arefound to be employees within the of the Act, Transportand South are a joint employerII THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The Company's Operations, and EvidencePertaining to Status of the Alleged DiscruninateesAs indicated, Transport is engaged in over the roaddelivery of freight South provides local pickup and de-livery service for Transport, usually in metropolitanareas In 1985 South commenced operations at its KansasCity terminal South Regional Manager Terry Weismanhas overall responsibility for South's operations in Mis-souri, Oklahoma, Arkansas, and Texas Dennis Kessmgeris the Kansas City terminal manager and reports to Weis-man Joe Bowman was until recently operations managerat Kansas City, functioning as a dispatcher South choseto conduct its operations through owner-operators oftractors, whom it regards as independent contractorsWeisman testified that South chose this method of oper-ation because South is a service operation and does notwish to make a heavy investment in equipment Appli-cants wishing to provide driving services are presentedwith a form "non-exclusive operating agreement with in-dependent contractor," between South and the owner-operator The form agreement is presented on a take-itor leave-it basis, i e, there is no negotiation as to termsOne form agreement is executed for each tractor Someagreements indicate that they are effective until canceledOthers indicate that they are effective for a 1-year term,renewable yearly Each agreement provides in sum asfollows (1) The "Contractor" (i e, owner-operator) is anindependent contractor and not an employee, receives noemployee benefits, and is responsible for payment of allfees and taxes required by law, (2) the contractor shallnot engage in any business which conflicts with theCompany's interests or the contractor's contractual obli-gations, (3) the contractor shall provide pickup and de-livery service on a nonexclusive basis, in accordancewith the Company's instructions, (4) the contractor hasthe sole right to hire and terminate and to direct its em-ployees, except as to ultimate delivery However thecontractor will replace any driver to whom the Compa-ny objects as not being competent or careful, (5) the con-tractor will furnish a performance bond, (6) the Compa-ny has the right to terminate the agreement at any timeand for any reason, (7) the contractor will provide insur-ance, (8) compensation to the contractor is based onmileage (53 cents per mile) plus tonnage per stop (basedon a schedule of rates for cargo loaded or unloaded)There is also incentive pay in the form of additional pay-ment for pickups after the contractor has earned $850 inpickup and delivery revenue in a week The contractoralso receives a "king pin" rate of $13 for dropping orhooking a trailer without loading or unloading TheCompany also compensates the contractor for attemptedpickups, (9) the contractor rents a two-way radio fromthe Company, (10) the Company provides trailers, (11)the contractor receives a guaranteed income of $900 perweek for the initial 13-week period, or for a 6-weekperiod if his rate is changed, until the contractor attainsgross revenue of $900 for 3 consecutive weeks (Driverand tractor must be available for work to qualify for theguarantee), (12) the contractor guarantees that a driverand tractor will be available, and that the owner is theprincipal driver, and (13) the contractor is required tomaintain records of pickups and deliveries on companyformsThe form agreements only partially reflect the actualrelationship between the "contractor" and the Company(unless otherwise indicated, the individuals whose statusis in dispute in this proceeding shall be referred to asdrivers) Those drivers who signed form agreements doin fact own or lease the tractors which they use in theCompany's operations Drivers may obtain financing orlease a tractor from Equip-Lease, a company subsidiaryBradley Smallwood owned one tractor which he pur-chased through Equip-Lease Financing Greg Callahanpurchased a tractor which he financed on his ownthrough a bank Everet Bryant owned up to five tractors(the number varying from time to time) two of whichwere under contract to the Company Chris McGuire,the fourth alleged discrimmatee, falls into a different cat-egory McGuire did not own or lease a tractor and wasnot signatory to any agreement with the Company InFebruary 1988 Everet Bryant hired McGuire to driveone of Bryant's trucks under contract to the CompanyBryant determined McGuire's rate of compensationBryant initially paid McGuire $350 per week, and subse-quently gave him a raise to $375 Bryant also agreed topay McGuire 30 percent of his earnings above $900 perweek Bryant withheld Federal and state income tax andsocial security contribution from McGutre's paychecksMcGuire's W-2 form for 1988 designated Everet BryantTrucking as his employer A tractor usually cost be-tween $12,000 and $20,000 The Company preferred, butdid not require, the driver-owners to use a single-axletractor, because they were more economical In fact thedrivers used various types of tractors The Company re-quired that the tractors display a company decal whenoperating in its service, but otherwise there was no uni-form color or design There was no dress code for driv-ers The driver-owners paid their own expenses (cost oftruck, fuel, repairs, maintenance, license, performancehighway bond, use tax, insurance, and tires) They couldif they wished arrange through Equip-Lease to deductpayments for insurance premiums and use tax from theircompany paychecks (The Company paid the driver-owners on a weekly basis ) There was no other with-holding from company payments Driver-owners madetheir own income tax payments and social security con-tributions and filed tax returns as self-employed personsThey were responsible for maintaining their own trac- CENTRAL TRANSPORT7tors They were also responsible for providing a replace-ment driver or tractor, at their own expense, when theyor their tractor were unavailable The Company set therates paid by its customers, and the dnvers had no say inthis matter (ICC regulations set only maximum rates forlocal pickup and delivery of freight ) Regional ManagerWeisman testified in sum that the drivers could controltheir costs by proper maintenance and efficient schedul-ing of their stops As indicated, the drivers were respon-sible for tractor maintenance The extent to which theycontrolled their scheduling will be discussed at laterpoints in this decisionConsiderable testimony was adduced on the interrelat-ed matters of working hours, accountability, and restric-tions on outside work Each driver was required to anddid fill out and turn in to the Company a daily settlementworksheet These worksheets purported to indicateamong other information times in and out of the Compa-ny's terminal, each stop and the time in and out of thestop, weight load for each stop, the appropriate paymentformula for each stop, and total mileage The worksheetsconstituted the basis for calculating the driver-owner'spay The worksheets introduced in evidence reflecteddaily starting times which ranged from 7 15 to 10 a m,but usually ranged from 7 15 to 8 a m Bradley Small-wood testified that Operations Manager Bowman deter-mined his starting and quitting times, and that Small-wood normally reported for work at 7 30 a m Small-wood testified at one point that he entered only the timeshe left the terminal on his worksheet, and at anotherpoint that he Just wrote in any time and that the work-sheets generally were not accurate Smallwood's work-sheets are inconsistent with his testimony The work-sheets indicate both times in and out, and the columns oftimes in and out show a precision which indicates thatthe driver sought to be accurate within a 5-minute spanSmallwood further testified that he usually called intothe terminal at intervals of 60 to 90 minutes Accordingto Smallwood, in the summer of 1986 Bowman repri-manded him when he called in after taking lunch, be-cause he did not call in earlier Smallwood testified thatshortly thereafter at a meeting of drivers, Terminal Man-ager Kessmger told them they had to call in before lunchand leave a phone number where they could be reachedAt the time the tractors were not equipped with compa-ny two-way radios Smallwood further testified that inFebruary 1988, by which time the tractors wereequipped with radios, he completed taking some loads tothe General Motors Leeds plant by 1 30 p m, was unableto contact Bowman, and proceeded to lunch AfterSmallwood returned to the terminal, Bowman demandedto know what he was doing However Smallwood's nar-rative of the incident indicated that Bowman was notupset because Smallwood failed to call in before takinglunch, but because Smallwood allegedly called him anunprintable name Smallwood further testified that in thespring of 1987 Kessmger told the drivers that they hadto run railway trailers from the piggyback terminal, andthey would alternate weekends doing this work Thedrivers were reluctant, because this was kingpin workand therefore not particularly remunerative They begandoing the work by rotation, but eventually EveretBryant took all the work Smallwood also testified thatone Saturday in September 1986 he hauled a load of fur-niture for a private individual, using his tractor and acompany trailer The following Monday Kessinger askedhim why he hauled the trailer Smallwood answered thathe was testing his tractor, and Kessmger responded thathe preferred that Smallwood didn't Smallwood testifiedthat this was the only time that he used his tractor foroutside work In view of the fact that Smallwood wasusing a company trailer without authorization, the inci-dent has no bearing on the question of employee statusSmallwood admitted that the Company never told himthat he could not use his tractor for outside workEveret Bryant testified that when he began hauling forthe Company (December 1985), Kessmger told him hewould start work about 7 30 a m, finish about 4 30 to 5p m, and be available on Saturdays Bryant testified thatafter about 3 weeks he began coming in at 4 to 4 30 a mto unload inbound trailers At that time the Company didnot have a dock contractor, and the drivers performeddockwork for which they were paid an hourly wage InSeptember 1986 the Company retained Jerry Kerr asdock contractor Kerr performs the dockwork with hisown employees, and the drivers no longer do this workBryant testified that since that time he usually arrived atthe terminal between 6 30 and 7 a m (before other driv-ers), checked if his trailer was ready, and if it wasloaded, he would leave between 7 30 and 8 a m Bryanttestified that when he began work Kessmger told himthat he was showing too many hours on his timesheet,and he need not indicate the exact starting and endingtimes Smallwood testified that he was not told what toenter on the sheet As indicated, after 1986 the driversdid not receive any hourly wage There is no legal re-striction on the number of hours a driver may work inlocal pickup and delivery Bryant testified that dispatch-er Bowman would call him in when he was finished forthe day, and would then tell him when he should comein the next morning Bryant testified that when he beganhauling for the Company, Bowman told him he couldnot stop for lunch without calling in and giving a phonenumber, and could not take lunch if they were too busyBryant testified that in the summer of 1986 he heardKessmger reprimand Smallwood for taking lunch with-out calling Bryant further testified that Kessmger repeat-edly complained that Bryant did not call in oftenenough Therefore Bryant called in hourly, although thiswas expensive After the Company installed radios in thetractors (winter of 1985-1986), Bryant, in accordancewith Kessmger's instructions, continued to call in hourlyKessmger said this was necessary to notify the drivers ofpickups and changes in deliveries Bryant would notifythe dispatcher of his location and progress Bryant testi-fied that Kessmger and Bowman continued to complainif they could not reach him or if he did not call inhourly Bryant and Chris McGuire testified that occa-sionally, after leaving the terminal in the morning, thedrivers would meet for breakfast before proceedmg ontheir routes As indicated, Bryant at times owned morethan the two tractors under contract to the CompanyBryant testified that in 1988 he had four tractors, two of 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhich were under contract to another trucking firm,Consolidated Transfer and Warehouse (CTW) Bryantfurther testified that he also used his tractors to haul forother firms and individuals, including trucking firms, andthat he sometimes did the dnving, including for Over-nite, a trucking firm Bryant initially testified that he per-sonally did not haul for other customers during Compa-ny working hours, but subsequently admitted that hemay have hauled one or two such loads when work wasslow In light of Bryant's testimony, it is evident that theCompany did not prohibit its driver-owners from usinghired dnvers to haul for other firms, including competi-tors, with tractors not under contract to the CompanyWith regard to tractors under company contract, Bryanttestified that when he began hauling for the CompanyKessmger told him he could do outside work if the Com-pany had no other work and the outside work did notinterfere with the company work Bryant testified as toseveral mstances when Kessmger told him or other dnv-ers not to perform certain outside work Bryant testifiedconcerning the incident involving Smallwood, previouslydiscussed Bryant also testified concerning an incident in1986 involving driver-owner David Moore Bryant testi-fied that at a meeting of drivers, Kessmger said thatMoore was observed pulling a railway container, and hecould not do this Moore said he had no other work, andwas told he could do outside work Kessmger respondedthat he could not do outside work during business hoursMoore, a General Counsel witness, hauled for the Com-pany as driver-owner from about June 1984 to July 1986Moore testified with regard to the incident, that on 2successive days, for about 2 hours in the early afternoon,he hauled a trailer for Container Pool While doing thishe left the Company's trailer parked on Container Pool'syard Moore testified that Kessmger said he did not wantMoore doing outside work during the day, or he wouldterminate Moore's contract because Moore was obligatedto work for the Company Bryant testified that on oneoccasion Kessmger told him that the Missouri statepolice reported that he was hauling trailer homes andboats on the weekend, and he should quit doing thisBryant testified at one point that he used company trail-ers, and at another that he used trailers owned by theboat owners Bryant admitted that he did not have a re-quired intrastate permit to do such hauling Bryant alsotestified that shortly after the incident involving Moore,Kessmger told him to stop doing outside work at nightbecause other drivers wanted to do outside work duringbusiness hours At the time Bryant was hauling railwaycontainers for Container Pool On the face of GeneralCounsel's witnesses' testimony, this was the only incidentdescribed by Bryant which did not involve unauthonzeduse of company trailers or misuse of trailers ChrisMcGuire testified that he worked Monday throughFriday and on weekends when requested, usually from7 30 a m to 5 pm unless told differently by Kessmgeror Bowman McGuire testified that Bowman told himseveral times that if he did not like working late or theruns given him, the Company could cancel Bryant's con-tract Greg Callahan testified that when he began haulingfor the Company (October 1986), Kessinger told him thehours would be about 7 30 a m to 430 p m, Mondaythrough Friday, but there would be no set hoursBowman told him to call in after each stop The Compa-ny never told him whether he could do outside workCallahan did not use his tractor for outside work How-ever he used his father as his driver replacement, andalso to do runs for the Company at night Callahan testi-fied that the Company offered him railway runs onweekends, but he turned them down because he and hisfather preferred to work evenings during the week Theother drivers took turns handling the railway loads, leav-ing the Callahans to handle the evening runs Callahan'stestimony with regard to this matter is at least partiallyinconsistent with that of Bradley Smallwood Howeverwhen their testimony is viewed together, it is evidentthat while the Company expected this work to be done,the drivers were given considerable leeway to decidewho did the work Eventually the matter was resolvedin a mutually satisfactory manner, with Callahan left freeto take the evening work, and Bryant, who wanted allthe work he could get, and had two tractors to do it,talung the weekend railway runs David Moore testifiedthat Kessmger or Bowman told him his startmg times,which ranged from 6 to 8 a m, and when he was fin-ished (not before 4 pm)  If Moore began at 8 a m hewould have to load in the evening Moore testified thatlunchbreaks were at his discretion, unless there was a"hot load," but had to be reasonable, and he had toreport when taking lunch Moore testified that aboutJuly 1986 he hired another dnver to operate his tractorwhile Moore hauled freight for a competitor of the Com-pany Moore testified that Kessmger told him he was ob-served working for someone else, and if he didn't comeback and drive his tractor the Company would give hisfreight to other drivers and let Moore's driver sit Mooreterminated his driver As indicated, the driver-companyoperating agreement requires that the signatory driver bethe principal dnver of the tractorJoe Bowman is no longer employed by the Company,and the Company did not call him as a witness TerminalManager Kessmger was the Company's principal witnessKessinger testified in sum as follows Starting and finish-ing times for drivers depended on normal operatinghours of the Company's customers and their priorities Ifthere were no special needs, the Company expected thedrivers between 7 30 and 8 a m Normal customer hoursfor shipping and receiving were between 8 a m and 5p m The Company required the drivers to be availableon customer request dunng the normal workday, i efrom about 8 a m to 4 p m Company work had pnontyAfter the drivers completed their work, they were freeto do what they wanted on evenings and weekends Kes-singer admitted that these requirements effectively pre-cluded the drivers from hauling for others during regularshipping hours With regard to David Moore, Kessmgertestified that Moore was observed picking up trailersduring daylight hours Kessmger objected because (1) hewas not then able to contact Moore, and (2) he left com-pany equipment unguarded Kessmger further testifiedthat in 1986 Moore was driving for Bowman Transporta-tion, a competitor of the Company, which would be aviolation of their agreement The drivers were required CENTRAL TRANSPORT9to call in or maintain radio contact Customers calledabout shipments, wanting to know when they werecoming, and the Company had to keep the driver in-formed Greg Callahan was required to keep in radiocontact more often than other drivers The Companymaintained a computer link with the General MotorsFairfax plant, which was on Callahan's route This linkrequired constant updating of information on the statusof loads The Company would from time to time contactdrivers on the road to determine their location Certaindays were busier than others Tuesdays and Wednesdayswere usually the slowest days The drivers had to beavailable to meet customer requests If this requirementwas met, there was no restriction on the driver's person-al activity When a driver chose to take off, whether forvacation or other reasons, he had to have a replaCementdriver available A driver could take off to operate an-other tractor Sometimes another driver-owner wouldcover for the driver Dock contractor Kerr, who waspresented as a company witness, testified that since May1989 he has also hauled for the Company as a driver-owner (he now uses a hired driver) Kerr testified that asa driver-owner he received messages from dispatch, butwas not required to check in or notify the Companywhen he was taking lunch With regard to the settlementsheets, Regional Manager Weisman testified that the timeentries were solely for the purpose of protection in theevent of customer complaints The sheets contain spacesfor entry of notation of evaluation of the dnvers, includ-ing productivity, need for improvement, need for greatersales effort, and recommendations However no evidencewas introduced to indicate that these spaces were everused In the absence of evidence to indicate that the timeentries served any other purpose, I credit Weisman's tes-timony in this regard Weisman also testified that since1987 or 1988, the settlement sheet information serves as abackup for driver invoices, which the drivers submitweekly, and which simply purport to constitute bills formoneys owed to the driversIn order to resolve certain conflicting testimony con-cerning the extent of company control over the drivers,including availability for weekend work, it is necessaryto consider the contractual guarantee to the drivers Asindicated, the driver operating agreements provided thatthe drivers could be eligible for a $900-per-week guaran-teed income under certain limited circumstances Theform agreements indicated that the guarantee would beavailable only for relatively short periods of time Inpractice, the guarantee was made available over longerperiods Bradley Smallwood testified that he was onguarantee on and off; during periods when business wasslow, for about 2 years When on guarantee he had to beavailable for Saturday work or lose one-sixth of theguarantee Smallwood and Everet Bryant testified in sumthat the dnvers were required to make sales calls for theCompany as a condition of the guarantee They testifiedconcerning a meeting of drivers in early 1986 Kessmgertold the drivers they did not indicate enough sales calls,e, soliciting business, on their settlement sheets, andhad to make more in order to get the guarantee Whenone driver protested that he was a contractor and not asales representative, Kessmger simply repeated his state-ment It is undisputed that the Company issued companybusiness cards to the drivers Smallwood's card describedhim as a "city contractor," and Bryant's card describedhim as a "Driver-Salesman" Regional Manager Weismantestified in sum as follows The Company extended theinitial 13-week guarantee to all drivers during slow pen-ods, in order to generate new business and assure thatdrivers would be available on a daily basis If driverswere under guarantee, the Company required that theybe available to meet customer calls, and for Saturdaypickup and delivery, and to make sales calls Howeverthe guarantee has not been used in Kansas City for thepast 2 to 3 years None of the drivers testified that theywere required to accept the guarantee, or were requiredto make sales calls or be regularly available for weekendwork when they were not covered by the guaranteeConsiderable testimony was adduced concerning thematters of order of runs, assignments within routes, anddeviations from routes The Company gave each driveran assigned route Bradley Smallwood testified in sum asfollows Operations Manager Bowman determined theorder of stops, which was based on the order in whichthe trailer was loaded At a meeting of drivers m De-cember 1988 Smallwood said that the drivers should beable to make stops at their own discretion Kessmger re-sponded that he would not relinquish his dispatch Small-wood asked dock contractor Kerr why two of his stops(Ford and Riverside seat) were placed on the end Hesaid Kessinger told him to do this On one or two occa-sions Kerr would place the loads as requested by Small-wood, but not Ford or Riverside Smallwood objected toone stop on his route (Central Air Freight) but he didthe run anyway He did not want airport runs becausethey were time consuming Kessmger offered the runs toEveret Bryant, who took them When Smallwood beganhauling for the Company, Kessmger told him he had a"protected route" However the route was not protectedThe Company would dispatch other drivers into hisroute without his permission if he was tied up elsewhere,or couldn't be reached, or for any reason The Companyalso dispatched Smallwood to stops outside of his as-signed route Smallwood initially had route 5, which in-cluded General Motors, but was later switched to route4, which did not include General Motors Neverthelesson several occasions the Company dispatched him toGeneral Motors Smallwood did not like stopping at thatplant because of the long delays there He complainedseveral times to Kessmger, who told him that he had nochoice, that the Company needed someone to do the run,and that Smallwood should cooperate or the Companywould get someone else to do the work However onmany occasions Smallwood was able to get out of doingGeneral Motors, which was an important company cus-tomer In February 1988 Bowman dispatched him toDahmer Sales, which was on route 3 Smallwood pro-tested because Dahmer was in a bad area and he couldget stuck Bowman told him that other trucks got in andout, and that Smallwood was needed because no one elsewas available Smallwood went and his truck got stuckEveret Bryant testified in sum as follows OperationsManager Bowman determined the order of delivenes by 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgiving the bills in the order he wanted them deliveredHowever about 10 percent of the time the drivers couldload the trailer their way Bryant's route was changedfrom day to day, he was dispatched to stops outside hisdesignated route, and he could not decline a run whetherin or out of his assigned route In November 1986 heasked Kessmger why he took away interline dehvenesand pickups and gave them to Greg Callahan Kessmgerreplied that Callahan was complaining about not makingenough money, but Bryant was doing all right In thesummer of 1987, Bowman directed Bryant to make astop in Slater, Missouri, outside his route Bowmanpromised to hold a stop on Bryant's route, which wasmore lucrative, until Bryant got back Instead he gavethe stop to other drivers Bowman explained that thefreight got hot, i e, the customer wanted immediate de-livery On several occasions Kessmger informed Bryantthat certain "solid load," i e, full trailer load stops on hisroute would now be handled directly by Transport over-the-road drivers, instead of by transshipment via theKansas City terminal When Bryant complained, Kes-singer said Transport wanted it this way One day inAugust 1988, about 430 p m, Kessmger told Bryant tomake driver Carl Crow's run to Hamsonville Bryantdidn't want the run, but Kessmger insisted he take it, andBryant went Bryant told Kessmger that he welcomed allwork opportunities on a regular basis Eventually Bryanthandled all airport and railway runs Chris McGuire tes-tified in sum as follows Bowman assigned him his route,and Kessmger and Bowman frequently changed hisroute, Including stops outside his assigned route Thetrailer was loaded in the same order as the manifestHowever McGuire and other drivers sometimes askeddock contractor Kerr to load trailers in a particularorder, or to rearrange loading, and Kerr usually com-plied with such requests Greg Callahan testified m sumas follows He had an assigned route, which was subjectto change, and he was pulled off his route almost every-day to make one or more trips On December 12, 1986,he finished a late afternoon run to the General MotorsFairfax plant When he returned to the terminal he wasdispatched to take additional loads, all on his route Cal-lahan protested, saying he was ready to go home Thedispatcher said he had to go At this point Kessmger ex-plained that paperwork caused the delays, and the situa-tion would improve when they had a better computerhookup Callahan took the runs On December 16, 1987,Bowman told Callahan to prepare a written manifest(cargo information) Callahan refused because the trailerwas loaded and sealed, Callahan did not see the trailerloaded (he was out the previous days, and he did notwish to identify cargo of which he had no personalknowledge Kessmger said the driver must make themanifest and, if Callahan did not, Kessmger would getsomeone else who would Callahan prepared the mani-fest Callahan admitted that he could have prepared themanifest from the freight bills prepared by the shopper,which Callahan had signed Callahan corroboratedSmallwood's testimony about the meeting at which Kes-singer said he would not relinquish dispatch, althoughCallahan testified that the meeting took place in Decem-ber 1987 Callahan testified that in March 1988, Kes-singer told the drivers that at General Motors' request,the drivers would drop trailers at its Fairfax plant insteadof unloading As a result the drivers would get only akingpin rate of $13 instead of payment based on weight(usually $33 50 or $49) The parties stipulated that thecost to General Motors would be the same MartinMcGuire, Chris McGuire's brother, was also hired byBryant and operated Bryant's tractor for the Companyfrom about August to December 1988 Bryant made thesame wage arrangements with both brothers MartinMcGuire testified that in December 1988 he askedBowman if he could pick up a load fo CT!, which wason his route Bowman said the load was already goneBowman refused to say who took the load, adding thatwas the way it was, and if McGuire didn't like a, hewould talk to Bryant about pulling Bryant's contractCarl Crow hauled for the Company as a driver-ownerfrom about October 1987 to December 1988 Crow testi-fied about the December 1987 meeting at which Kes-singer said he would not relinquish dispatch controlCrow testified that Kessmger was responding to a ques-tion by Smallwood as to why the drivers could not usediscretion as to when to break off making deliveries andproceed to pickups Crow further testified in sum as fol-lows In January 1988 he had an airport delivery amonghis bills, which was not on his assigned route Crow saidhe did not want the run, but Bowman said he had to takeit One day in March 1988 about 2 30 p m, Crow was atRND, his pnmary and most profitable customer, whenBowman told him to make a pickup at O'Brien Parti-tions Crow protested, but Bowman said he had to go,and someone else would handle RND O'Brien Partitionscloses at 3 30 p m , but RND closes at 4 30 p m and willload later if necessary In February 1988 Bowman toldCrow to go to Technical for a pickup Crow protestedthat there was a steep incline and dirt road and he wasafraid of getting stuck Bowman said he had to go Crowwent, got stuck, and had to be towed In April 1988Crow took a delivery to Lakeside Hospital He foundthat this was an inside delivery, which meant moving thecargo about 50 yards from the truck Crow contactedKissinger, told him there were nearly $100 in deliverycharges, and asked what was his share Kessmger an-swered it was $15, according to the contract Crow saidhe couldn't do it, and Kessmger told him to bring backthe load The next day Kessmger, who was visiblyangry, asked Crow if he was trying to terminate his con-tract Crow answered he was not, that the contract saidnothing about inside delivery Kessmger replied thatCrow was still responsible for delivering the freightRND, O'Brien, Techmseal, and Lakeside were all onCrow's route Crow further testified that in March 1988he complained to Company Supervisor Larry Thomasabout having to return to the terminal, at the Company'sdiscretion, to pick up freight for delivery Crow said thiscaused him to lose money Thomas replied that it was hispolicy for all freight to be delivered on the same businessday it was received at the Company's terminal Formerdriver-owner David Moore testified in sum as followsOn April 14, 1986, after 4 p m, Bowman assigned him totake a hot load to Lipton Tea, which was on his route CENTRAL TRANSPORT11Moore said he didn't want to go in rush hour trafficKessinger said he had to go if he wanted to get paid onFriday Moore went The Company required drivers tocomplete all deliveries before making pickups Moore an-ticipated making a pickup at Ideal Truck, which was onhis route Bowman dispatched him to another stop out-side his route which paid less than Ideal, and gave Idealto another driver Moore objected to making ThomMcAn Deliveries, because it was inside a shoppingcenter and the Company did not pay the drivers theinside delivery charges Eventually all the driversstopped doing Thom McAn Moore could load hisfreight in any order he wanted, unless there was a hotshipment However at that time there was no dock con-tractor, and the drivers did their own loadingRegional Manager Weisman testified in sum as followsThe Company designates "protected" territories inwhich each driver has prime responsibility However thepurpose of this arrangement is to protect the customere, not the driver), and the drivers are obligated to per-form as dictated by the customer The Company relaysinformation on pickups and deliveries from the customerto the driver The dispatcher sets up the customers bycards within each area, and relays all pertinent informa-tion to the driver Terminal Manager Kessmger testifiedin sum as follows The dock contractor will load freightin the order requested by the driver Such requests aresubmitted orally or by note However the Company willnote customer requests and needs Sometimes, usuallyabout 3 or 4 times each week, the Company will requesta driver to change the order of stops Sometimes, usuallyless often than once a week, a driver will object to han-dlmg particular loads The dnver might object becauseof shipper or consignee requirements, need for specialhandling, or insufficient payment Sometimes, at leastonce or twice weekly, the Company requests a driver tomake pickups or stops outside his territory The Compa-ny can do this Sometimes the driver objects to such re-quests Some drivers, like Bryant, were more willingthan others to go outside their territory Drivers fre-quently complain about assignments in their territory toother drivers, because this causes them to lose moneyWhen confronted with driver objections, Kessmgertry to persuade the driver to take the assignment If un-successful, Kessmger will use another driver, use an out-side cartage company (which he has done some 6 to 12times, at the rate of about $25 per hour), or he will takethe load himself (which he has done some 30-50 times)At the December meeting of drivers, Smallwood askedwhy the drivers could not decide when to stop deliveriesand commence pickups Mondays were very busy, andthe drivers wanted to carry over some freight to Tues-day Kessmger responded that the Company must pro-vide service to its customers, and must deliver all freighteveryday if possible, or else lose customers Kessmgertold the drivers that he did not want to relinquish dis-patch control Kessmger testified that it was the Compa-ny's policy to try to handle all freight within 1 day, andhe would do everything possible to achieve this goalWith regard to the change at General Motors' Fairfaxplant, this was done at General Motors' request Calla-han's father had been a supervisor at the plant The plantmanager complained that someone was manipulating re-ceiving so that Callahan and his father got the most un-loading, and this was causing internal dissention There-fore General Motors requested that the trailers bedropped instead of unloaded In the absence of contraryevidence, I credit Kessmger's explanation Except to theextent indicated, Kessmger in his testimony did not ex-pressly contradict the testimony of driver witnesses con-cernmg specific incidents involving order of runs, assign-ment within routes, and deviations from routes Dockcontractor Kerr testified in sum as follows As dock con-tractor he has two full-time and six part-time employeesThey break inbound loads, distribute them to the routes,and load the trailers Each truck makes an average offrom 10 to 20 stops per day, Monday being the busiestday Either Kerr or his employee will set up the order offreight, to assure an orderly procedure The drivers maygive preferences (some more than others), or requestchanges in order of loading Kerr and his employees areaware of driver preferences Kerr has honored such re-quests by Smallwood, Bryant, and other drivers (Calla-han usually hauled a solid load ) The Company does notdirect order of loading except to meet an appointment,e, when a customer requests a specific tune for deliv-eryTestimony was also adduced concerning the extent towhich the Company exercised control over drivers hiredby driver-owners As indicated, Bryant was the only al-leged discrimmatee who used hired drivers on a regular,full-time basis (Callahan used his father to drive eve-nings and as a temporary replacement, and Smallwoodused only a temporary replacement ) Bryant testified thatas late 1986 the Company agreed to place a second trac-tor under contract, and in March 1987 he commencedusing a second tractor to haul for the Company Bryanttestified in sum that he hired a succession of drivers tohaul his tractor for the Company, that Kessmger toldhim with respect to some six of these drivers that theirperformance was unsatisfactory and/or unacceptable tothe Company and that as a result he either fired thedriver, or the driver quit after Bryant told the driver ofthe Company's complaints However the Company didnot complain about or reject all of Bryant's drivers TheCompany did not reject Chris or Martin McGuire, orBrad Schones, who drove for about a year, or MarkKeifer, who drove for some 6 to 7 months Bryant gavecontradictory testimony with respect to one Ed DawsonBryant testified at one point that he fired Dawson after 1or 2 days because the Company said his work was unsat-isfactory At another point Bryant testified that Dawsondrove for him in 1989 until Dawson voluntarily quitBryant also indicated in his testimony that he did notalways react in the same manner when the Companytold him a driver was unsatisfactory Bryant immediatelyterminated Alan Robmett and Joe Rhodes However hespoke to Roderick Mansaw several times about his per-formance before terminating him In 1987 Bryant waslaid up with a broken ankle and drove only 1 to 2 weeksChris McGuire drove one tractor and (apparently) EdDawson drove the other Bryant testified that aboutApril 1, 1989, he removed one truck from service How- 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDever on April 24, 1989, the day of the alleged unlawfulterminations, both Bryant and Chris McGuire reportedfor work Therefore it is evident that Bryant either an-ticipated using two tractors, or using one with McGuireas driver Therefore, I do not agree with General Conn-sd's suggestion (Br fn 2) that as of April 1989 the ques-tion of Bryant's possible supervisory status was mootChris McGuire testified that Bryant interviewed him anddiscussed his experience before hiring him McGuire fur-ther testified that operations manager Bowman gave himhis papers and assigned him his rate, and that he usuallysaw Bryant at work once or twice a week, specifically,when Bryant paid him and if and when his truck brokedown However Bryant told him to take all the loads hecould handle Terminal Manager Kessmger testified insum that he informed Bryant about problems with hireddrivers, and specifically, repeatedly told him about prob-lems with Rodenck Mansaw, finally telling Bryant thathe had to do something about Mansaw However Kes-singer testified that on only one occasion did he actuallyrequest Bryant to replace a driver On that occasion adriver showed up who had no expenence baclung up atrailer The driver took 90 minutes to accomplish thistaskB The Union's Organizational Efforts, and theAlleged Unlawful ConductIn 1986, the Union filed a petition for a Board-con-ducted election among the Company's drivers and dockpersonnel (Case 17-RC-9891) On December 24, 1986,following a hearing, the Regional Director issued his De-cision and Order, concluding that the drivers and Kerrwere independent contractors, and therefore dismissingthe petition The Regional Director based his conclusionwith respect to the drivers, in sum, on his findings thatthe drivers determined their own work schedules and de-livery routes within assigned areas, if they covered theirnecessary pickups and deliveries they were free to goelsewhere, the contracts with South created an independ-ent contractor relation, and the driver provides his owninsurance, pays his own taxes, including Social Security,and provides a replacement vehicle and obtains a substi-tute driver if necessary, all at his own expense TheUnion was not represented by counsel at the hearing,and did not present any witnesses, but cross-examinedthe Company's two witnessesIn early 1988 the Union demanded that the Companyrecognize it as bargaining representative of the KansasCity drivers, claiming that it had authorization cardsfrom the drivers When the Company failed or refused toextend recognition, the Union sought recognitionthrough the grievance procedure of Teamsters' nationalcontract with Transport The grievance proceeding re-sulted in a deadlock, which in effect precluded a con-tractual resolution of the matter and left the Union freeto use alternative procedures By letters dated February8 and April 6, 1989, the Union notified the Company ofits intention to strike in furtherance of its demand forrecognition Upon receipt of these notices, RegionalManager Weisman and Terminal Manager Kessmgerasked Smallwood, Bryant, Chris McGuire, and Callahaneach whether they would cross the Union's picket lineEach driver answered that he would not Weisman andKessigner told each driver that in that event he could orwould be terminated, or that his contract would be can-celed The complaint alleges that the Company therebyviolated Section 8(a)(1) by interrogating and threateningemployees From April 18 through 21, 1989, the Unionpicketed the Company's Kansas City terminal All fourdrivers honored the picket line, and Smallwood, Bryant,and Callahan participated in the picketing On April 22the Union advised the drivers to return to work OnApril 24 the drivers reported to the Company's terminal,but the Company did not permit them to enter By let-ters to Smallwood, Bryant, and Callahan, the Company ••informed each that his operating agreement was termi-nated Kessinger testified that the Company terminatedthem because by honoring the picket line, they failed tofulfill their contractual obligations Kessmger testifiedthat the Company did not terminate McGuire, i e, thatMcGuire could not haul because Bryant's agreement wasterminated The complaint alleges that the Company vio-lated Section 8(a)(1) and (3) by terminating all four driv-ers because of their union and concerted activitiesC Analysis and Concluding FindingsThe threshold and principal issue in this case is wheth-er Smallwood, Bryant, and Callahan were mdependentcontractors or company employees, and if mdependentcontractors, whether Chris McGuire was employed byBryant or the Company For the reasons which will bediscussed, I find that Smallwood, Bryant, and Callahanwere independent contractors, and that McGuire was anemployee of BryantIn determining whether individuals are employees orindependent contractors, the Board is required to applythe common law of agency, and specifically, the "right-of-control" test Under this test, an employer-employeerelationship exists when the employer reserves not onlythe right to control the result to be achieved, but alsothe means to be used in attaining the result On the otherhand, where the employer has reserved only the right tocontrol the ends to be achieved, an independent contrac-tor relationship exists The resolution of this question de-pends on the facts of each case, and no one factor is de-terminative NLRB v United Insurance Co, 390 U S 254(1968), Precision Bulk Transport, 279 NLRB 437 (1986)As this test is one of common law, the elements to beconsidered do not include effectuation of the purposes ofthe Act Indeed, in United Insurance the Court madeclear that this was the intent of Congress Also, as thetest is one of common law, the Board has no special ex-pertise in this area which warrants judicial deferenceNorth American Van Lines v NLRB, 869 F 2d 596 (D CCu 1989) Rather it is the Courts who are the experts onthe common law This factor probably accounts in largepart for the many cases in which courts of appeals havereversed Board determinations that individuals were em-ployees rather than independent contractors, particularlyin the trucking and taxicab industries Also, as the test isone of common law, one might reasonably expect afairly consistent pattern of Board decisions m this areaover the years, particularly in light of the fact that both CENTRAL TRANSPORT13the Board and the Internal Revenue Service (IRS) arerequired to apply the same standard Therefore, theoreti-cally at least, both agencies should reach the same con-clusions in dealing with the same fact situations In prac-tice, as we know, this has not been the case Board deci-sions in this area have been characterized by shifting andsometimes inconsistent or irreconcilable results, usuallybut not always depending on the Board's compositionTherein lies the fallacy of General Counsel's position inthis case In arguing that the alleged discrmunatees arecompany employees, General Counsel relies substantiallyon the authority of pre-1983 Board decisions, whilealmost totally ignoring court decisions and post-1982Board decisions General Counsel relies principally onCapital Parcel Delivery Co, 256 NLRB 302 (1981), whileignoring the subsequent history of that case I agree thatCapital Parcel should be regarded as authority on thekind of fact situation in the present case, but I do notrely on the above-cited decision The Ninth CircuitCourt vacated that decision and remanded the case forBoard consideration in light of Merchants Home DeliveryService v NLRB, 580 F 2d 966 (9th Cir 1978), whichalso reversed a Board decision (230 NLRB 290) relied onby General Counsel The Board accepted the remand asthe law of the case, applied the right-to-control tests setforth in the Restatement (Second) of Agency, 220 (1957),coupled with examination of entrepreneurial indicia, andon the basis of this analysis, found the owner-operatorsin question to be independent contractors (269 NLRB52) Subsequent Board decisions indicate that the Boarddid not simply accept the court's view as the law of thecase, but continued to follow on analysis which was par-allel to and compatible with the court's approach SeePrecision Bulk Transports, 279 NLRB 437 (1986), Con-tainer Transit, 281 NLRB 1039, 1050-1058 (1986), andIda Cal Freight Lines, 289 NLRB 924 (1988), citing Preci-sion Bulk and Container Transit as authority Each ofthese cases involved arrangements comparable to thosein the present case, and in each the Board found thedrivers at issue to be independent contractors or employ-ees of independent contractor drivers North AmericanVan Lines, 288 NLRB 38 (1988), which suggests a differ-ent approach, was a short form Board decision whichthe District of Columbia Circuit Court subsequently re-versed (869 F 2d 596) But see Roadway Package System,288 NLRB 196 (1988) Although Ida Cal was decidedshortly after Roadway Package, and by the same panel,the Board in Ida Cal made no reference to RoadwayPackageApplying the standards set forth in Capital Parcel IIand followed in Precision Bulk Container Transit, and IdaCal, I find that the signatory driver-owners were inde-pendent contractors and that the drivers whom theyhired were their employees Many of the facts whichdemonstrate this status are undisputed The driver-owners voluntarily signed agreements by which they ac-knowledged and accepted their status as independentcontractors See Capital Parcel, 269 NLRB at 54 In thisregard, the unequal bargaining power as between theCompany and the drivers is immaterial North AmericanVan Lines, supra, 869 F 2d at 599 The driver signatoriesowned or leased their own tractors, which involved asubstantial investment on their part Bryant owned orleased from two to five tractors, and when he had morethan two, he regularly used them to haul for other firms,including competitors of the Company The size andscope of Bryant's operations tend to indicate that he wasengaged in a haulmg business The Company imposed norequirements on the size or type of tractor used (al-though the Company had its preference) and required nouniform color or appearance, except to display a compa-ny decal when engaged in hauling for the Company Thedrivers were not paid an hourly wage, but were paid bythe job plus compensation for mileage The driver-signa-tories paid their expenses, were solely responsible formamtammg their tractors, and paid their own Federaland state income taxes and made their social securitycontributions as self-employed persons They kept theirown books and records They were not subject to anydress code As they were responsible for maintainingtheir own tractors, the drivers could at least to thisextent control some costs and thereby enhance theirincome The drivers could also enhance their income,like Callahan, by hiring another driver to performevening work, or like Bryant, to add another tractor orhire another driver to do weekend work These are in&cia of entrepreneurial statusThe evidence indicates that working hours were dic-tated by the needs of the Company's customers Normaldelivery and pickup hours ran from about 8 a m to 4pm The Company did not care what time the driverschecked into the terminal, and when or how manybreaks they took, or for how long, provided that thedrivers were available to meet the needs of its customersThe evidence indicates that the drivers checked Into theCompany's terminal at varying times, and took breaks atvarying times, all at their own discretion, subject to theneeds of the Company's customers Insofar as the Com-pany exercised control over the working hours of thedrivers, that control was addressed to ends to beachieved, i e, customer service, rather than the means toachieve that result, i e, a determination by the Companythat the drivers be on duty during fixed periods of time,without regard to the need for particular pickups and de-liveries The same is also true with respect to account-ability The nature of the Company's business requiredthat the drivers remain in regular contact with dispatchin order to promptly meet the needs of the Company'scustomers, which needs were subject to change It istrue, and the Company so admits, that the nature of theCompany's business precluded the drivers from engagingin noncompany hauling during weekdays It is also true,and the Company so admits, that the drivers' workinghours, assignments, order of runs and changes in assign-ments, were to a significant extent dictated by the Com-pany's policy of sameday delivery However this was anessential element of the Company's business, i e, the endto be achieved rather than the means to achieve that endAs indicated, the drivers were required, as a conditionof receiving a guarantee, to be available for Saturdaywork and to solicit business for the Company The factof a guarantee does not in itself demonstrate employeestatus Capital Parcel, 269 NLRB at 54 But see Roadway 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPackage, supra Moreover, the guarantee arrangementwas voluntary The drivers were not required to acceptthe guarantee and the conditions which come with it Asindicated, the guarantee system was not in use at thetime of the alleged unfair labor practices The evidenceindicates that absent a guarantee, the drivers were usual-ly free to engage in outside hauling on weekends Inpractice, such opportunities were limited, because thedrivers could not use company trailers for hauling, andwere subject to state restrictions governing such haulingHowever such restrictions do not demonstrate employeestatus With regard to assignments, the evidence indicatesthat from a long-range standpoint the Company and thedrivers worked out arrangements to accommodate thedrivers' preferences Thus, Bryant eventually took theairport and railway runs, which involved weekend work,and Callahan took evening work, using his father asdriver It is also significant that the Company eventuallystopped using its driver-signatories to make inside deliv-eries because they were unable to reach agreement onterms of compensation This fact tends to corroborateKessinger's testimony that he sometimes used alternativemethods of delivery when he could not persuade driversto handle particular runs The Company was less tolerantof driver unwillingness to handle runs on their designat-ed routes, or to accept deviations from their routesThese deviations usually involved changes in order tomeet customers' changing needs or requirements, orchanges needed to effectuate same-day delivery TheCompany had no disciplinary procedure Insofar as theCompany exercised coercion over the drivers to achievecompliance with dispatch, such coercion usually took theform of telling the driver that the Company would getsomeone else to do the run, or threatening to cancel thedriver's contractThe Company had no training program for driversRather the evidence indicates that the Company expect-ed that its drivers, whether signatories or hired by signa-tories, would be skilled, experienced drivers who did notrequire training or supervision over the performance oftheir work The evidence also demonstrates an employer-employee relationship as between the driver signatoriesand their hired drivers The driver-signatories independ-ently selected their hired drivers, set their rates of pay,assumed full responsibility for paying the hired drivers,counseled them concerning unsatisfactory work perform-ance (as in the case of Bryant and his hired driverMansaw), and terminated hired drivers As indicated, theCompany informed a driver signatory when it regardedthe performance of his hired driver as unsatisfactory Ifthe Company remained of this view, the signatory invari-ably terminated the hired driver However as discussed,the driver-signatory exercised discretion in decidingwhether to first attempt counseling his driver On the jobthe Company exercised the same kind of control overhired drivers as over driver-signatories, namely, throughthe dispatch procedure The testimony of the four al-leged discrimmatees indicates that the Company was lesstolerant of McGuire's dislikes than the dislikes of thedriver-signatories McGuire testified in sum that when hecomplained about dispatches or working late, Bowmanwould tell him that the Company could cancel Bryant'scontract However Bryant told both the Company andMcGuire that he wanted as much work as he could getTherefore the Company was in effect carrying out Bry-ant's preference It is also significant that Bowman didnot threaten McGuire that he would be terminatedRather Bowman spoke in terms of Bryant's contract Asindicated, McGuire testified that dock contractor Kerrusually complied with driver requests that trailers beloaded in a particular order If Kerr honored such re-quests by a hired driver, then it is probable that he didlikewise for driver-signatories Therefore I credit Kerr'stestimony that the Company did not direct the order orloading except to meet an appointment, i e, to achievethe end result rather than to establish a means for achiev-ing that resultThe drivers were engaged in performing the Compa-ny's regular business, and the driver-signatories hauledfor the Company on a long-term basis However thesefactors were also present in Capital Parcel, Precision BulkTransports, Container Transit, Ida Cal Freight Lines, andNorth American Van Lines I recognize that one mayrecite a long list of factors in any pair of cases, in no par-ticular order, and declare on the basis of a few differ-ences that the cases are distinguishable The fact remainsthat the cited decisions involved arrangements whichwere substantially similar to that in the present case Ineach of the cited cases, the Board or reviewing court ul-timately determined that the drivers were independentcontractors or employees of independent contractors 3As Smallwood, Bryant, and Callahan were independentcontractors, it follows that the Company did not violatethe Act by terminating their contracts, thereby dispens-ing with their services, or by threatening or interrogatingthem as alleged in the complaint The Company did notterminate McGuire Rather, McGuire no longer hauledfor the Company because the Company canceled his em-ployer's contract The allegations that the Company un-lawfully threatened and interrogated employees, presenta closer question insofar as they involve McGuire be-cause the Company was an "employer" under the Actand McGuire was an "employee," albeit not the Compa-ny's employee I find that the alleged threat was ad-dressed to the business relationship between the Compa-ny and Bryant, and therefore did not constitute a threatof unlawful termination The alleged mterrogation had alegitimate purpose, namely, to determine whether Bryantintended to fulfill his contractual obligations, and there-fore was not unlawfulCONCLUSIONS OF LAW1 Respondents are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act3 In finding that the drivers were not company employees, I have con-sidered but not relied on the representation decision in Case 17-RC-9891The findings in that proceeding were based on an inadequately developedrecord See Air Transit, 256 NLRB 278, 279 (1981), revd on othergrounds 679 F 2d 1095 (4th Cu- 1982) CENTRAL TRANSPORT152 The Union is a labor organization within the mean-On these findings of fact and conclusions of law andmg of Section 2(5) of the Acton the entire record, I issue the following recommend-3 Everet Bryant, Bradley Smallwood, and Gregoryed4Callahan were at all times material mdependent contrac-tors, and Christopher McGuire was an employee ofORDERBryantThe complaint is dismissed4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedBoard and all objections to them shall be deemed waived for all pur-Order shall, as provided in Sec 102 48 of the Rules, be adopted by theposes